            Case 2:18-cv-01605-SB     Document 30      Filed 12/13/20    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


JAGGER BOWEN,                                             No. 2:18-cv-01605-SB

                      Petitioner,                         ORDER

       v.

JERI TAYLOR,

                      Respondent.

HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation on May 27, 2020,

in which she recommends that this Court deny Petitioner’s Amended Petition and dismiss this

proceeding with prejudice. F&R, ECF 27. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Petitioner filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 29. When any party objects to any portion of the Magistrate Judge’s Findings &




1 - ORDER
         Case 2:18-cv-01605-SB         Document 30       Filed 12/13/20     Page 2 of 2




Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Petitioner’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [27].

Therefore, the Court DENIES Petitioner’s Amended Petition [20], and this case is dismissed

with prejudice. A certificate of appealability is DENIED because Defendant has not made a

substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.



       DATED: _______________________.
                December 13, 2020



                                                     ___________________________
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
